Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.

Bi Xia Zhang d/b/a China Lotus Restaurant,
Respondent.

Docket No. C-12-804
FDA Docket No. FDA-2012-H-0582

Decision No. CR2590

Date: August 15, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving a complaint on
Respondent, Bi Xia Zhang d/b/a China Lotus Restaurant, at 1301 North 29" Street,
Philadelphia, PA 19121, and by filing a copy of the complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management. The complaint alleges that
China Lotus Restaurant impermissibly sold tobacco products to a minor and failed to
verify the age of a person purchasing tobacco products, violating the Federal Food,
Drug, and Cosmetic Act (Act) and its implementing regulations, 21 C.F.R. Part 1140, and
seeks a $500 civil money penalty.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on June 15, 2012, CTP served the
complaint on Respondent Bi Xia Zhang by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.
Respondent Bi Xia Zhang has not filed an answer within the time prescribed. Pursuant to

21 C.F.R. § 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At Respondent’s business establishment, 1301 North 29" Street, Philadelphia, PA,

on June 1, 2011, an FDA-commissioned inspector observed the sale of cigarettes

or smokeless tobacco to a person younger than 18 years of age;

e At Respondent’s business establishment, 1301 North 29th Street, Philadelphia,
PA, on June 1, 2011, an FDA-commissioned inspector observed staff's failure to
verify prior to sale, by means of photo identification containing the bearer’s birth
date, the age of a person purchasing tobacco products;

e Ina warning letter dated September 29, 2011, the CTP informed Respondent Bi
Xia Zhang of the inspector’s June 1, 2011 observations, and that such actions
violate federal law, 21 C.F.R. §§ 1140.14(a) and 1140.14(b). The letter further
warned that Bi Xia Zhang’s failure to correct its violation[s] could result in a civil
money penalty or other regulatory action;

e At approximately 4:15 p.m. on February 23, 2012, at Respondent’s business
establishment, 1301 North 29th Street, Philadelphia, PA, an FDA-commissioned
inspector observed the sale of Newport Box cigarettes to a person younger than 18
years of age;

e At approximately 4:15 p.m. on February 23, 2012, at Respondent’s business
establishment, 1301 North 29th Street, Philadelphia, PA, an FDA-commissioned
inspector observed staff’s failure to verify prior to sale, by means of photo
identification containing the bearer’s birth date, the age of a person purchasing
tobacco products.

These facts establish Respondent Bi Xia Zhang’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. §1140.1(b).
Under 21 C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer must
verify, by means of photo identification containing the bearer’s date of birth, that no
person purchasing the tobacco product is younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent Bi
Xia Zhang d/b/a China Lotus Restaurant. Pursuant to 21 C.F.R. § 17.11(b), this order
becomes final and binding upon both parties within 30 days of the date of its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

